Exhibit 12.1 FHLBANK TOPEKA CALCULATION OF EARNINGS TO FIXED CHARGES 12/31/2007 (Thousands) 12/31/2007 12/31/2006 12/31/2005 12/31/2004 12/31/2003 Earnings Income Before Assessments 204,226 185,448 184,871 127,216 119,200 Total Fixed Charges 2,517,128 2,238,914 1,500,725 798,103 661,038 Capitalized Interest - Total Earnings 2,721,354 2,424,362 1,685,596 925,319 780,238 Fixed Charges Interest Expense1 2,517,128 2,238,914 1,500,725 798,103 661,038 Capitalized Interest - Estimated Interest Attributable to Rental Expense 2 - Total Fixed Charges 2,517,128 2,238,914 1,500,725 798,103 661,038 Earnings to Fixed Charges Ratio 1.08 1.08 1.12 1.16 1.18 1 For purposes of this calculation the amortization of premium, discount, and capitalized expenses related to indebtedness are included in interest expense and have not been separately displayed in this calculation. 2 The FHLBank has rental expense; however, has not placed an estimated of the interest expense includedin rental expense in this calculation as the amount is very minimal.
